 

io.”

AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case

 

 

UNITED STATES DISTRICT COURT OCT 42019 |

 

SOUTHERN DISTRICT OF CALIFORNIA _
CLERK US DISTRICT wOl HAT a
UNITED STATES OF AMERICA JUDGMENT IN A CRIMGNAETCASE CA Pere

    
    
   

Vv. (For Offenses Committed On if Noveriber T, 19

RUTILLO ACUNA-TRUJILLO (1) Case Number: 19CR2226-CAB
MICHELLE ANGELES, FEDERAL DEFENDERS, INC.

Defendant’s Attorney

USM Number 77040097

CT] -
THE DEFENDANT:
pleaded guiity to count(s) ONE (1) OF THE ONE-COUNT INFORMATION

 

L] was found guilty on count(s)

after a plea of not guilty.
Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

 

Count
Title & Section Nature of Offense Number(s)
8 USC 1326 REMOVED ALIEN FOUND IN THE UNITED STATES 1

The defendant is sentenced as provided in pages 2 through 2 of this judgment.
The sentence is imposed pursuant to the Sentencing Reform Act of 1984.

Li The defendant has been found not guilty on count(s)

 

[J] Count(s) is dismissed on the motion of the United States.

 

Assessment : $100.00 - WAIVED

[J] JVTA Assessment*: $
*Justice. for Victims of Trafficking Act of 2015, Pub. L. No. 114-22. - - Se - ~ _

>! No fine L] Forfeiture pursuant to order filed , included herein.

IT IS ORDERED that the defendant must notify the United States Attorney for this district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
judgment are fully paid. If ordered to pay restitution, the defendant must notify the court and United States Attorney of
any material change in the defendant’s economic circumstances.

October 4, 2049)
Date of Imposition of Sentence

 

 

HON. Cathy Ann Bencivengo
UNITED STATES DISTRICT JUDGE

 
 

.*;

AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case

 

DEFENDANT: RUTILLO ACUNA-TRUJILLO (1) Judgment - Page 2 of 2
CASE NUMBER: 19CR2226-CAB

IMPRISONMENT

The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a total term of:
13 MONTHS AND ONE (1) DAY.

Sentence imposed pursuant to Title 8 USC Section 1326(b).
The court makes the following recommendations to the Bureau of Prisons:
PLACEMENT WITHIN THE WESTERN REGION TO FACILITATE FAMILY VISITATIONS.

KO

The defendant is remanded to the custody of the United States Marshal.

L] The defendant must surrender to the United States Marshal for this district:
CO sat AM. on

 

 

L] as notified by the United States Marshal.

q The defendant must surrender for service of sentence at the institution designated by the Bureau of
Prisons:
O)_ onor before
{1 as notified by the United States Marshal.

O as notified by the Probation or Pretrial Services Office.

 

 

 

 

RETURN
I have executed this judgment as follows:
‘Defendant deliveredon . to
at , with a certified copy of this judgment.
UNITED STATES MARSHAL
By DEPUTY UNITED STATES MARSHAL

Hf

19CR2226-CAB

 
